Citation Nr: 0310650	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  98-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for a cardiovascular 
disability to include a cardiovascular disability manifested 
by right-sided chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in June 1997 with over 
20 years' active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied the veteran, in pertinent 
part, entitlement to service connection for a bilateral knee 
disability and a cardiovascular disorder to include a 
disorder manifested by right-sided chest pain.  

In July 2002 the veteran appeared and proffered testimony at 
the RO before the undersigned member of the Board.  The tape 
containing the veteran's testimony at this hearing has been 
lost.  In light of this unfortunate event, the Board in a 
letter dated in April 2003, offered the veteran an 
opportunity for another hearing and provided him 30 days in 
which to respond.  No response has been received from the 
veteran.  Accordingly, the Board will proceed with the 
assumption that the veteran does not want a further hearing.  


REMAND

The veteran, in effect, contends that the RO committed error 
in denying him entitlement to service connection for 
bilateral knee disabilities as well as service connection for 
a cardiovascular disorder to include a disorder manifested by 
right-sided chest pain.  With respect to his knees the 
veteran testified of repeated injuries to both knees in 
service attributable in part to frequent parachute jumps.  
Testimony elicited from the veteran was also to the effect 
that during the latter part of his service he experienced 
palpations in the area of his chest in which he had earlier 
in his service career experienced episodes of right-sided 
chest pains.

A preliminary review of the veteran's service medical records 
shows that the veteran was evaluated and treated for 
complaints of right and left knee pain on separate occasions 
in service and in September 1983 was diagnosed as suffering 
from left patella tendinitis by service physicians.  The 
veteran was also evaluated in service for right-sided chest 
pain diagnostically assessed as a muscle strain and for 
complaints of heart palpitations.  In essence, the veteran's 
service medical records show evaluation and treatment 
provided to him in service for complaints of bilateral knee 
pain and cardiovascular discomfort.  The Board observes that 
the newly enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) and case law (See 
Horowitz v. Brown, 5 Vet. App. 217 (1993)) mandates that 
where there is a reasonable possibility that a current 
condition is related to a residual of a condition experienced 
in service, a VA medical examination is necessary to make a 
decision on a claim.  

Of file are VA outpatient treatment records showing 
evaluation and treatment rendered to the veteran for various 
complaints by the Orlando, Florida, VA Outpatient Treatment 
Clinic between September 1997 and January 1998.  The veteran 
has at his most recent hearing identified further evaluation 
and treatment rendered to him at this facility subsequent to 
January 1999 as well as additional evaluation and treatment 
received at the VA Outpatient Treatment Clinic in Chula 
Vista, California.  Additional records pertaining to the 
veteran's evaluation and treatment should be obtained and 
associated with the veteran's claims file.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should contact the veteran and 
request that he identify by names, 
addresses, and appropriate (beginning and 
ending) dates of all VA and non-VA health 
care providers that have treated him for 
his knees and/or cardiovascular 
complaints since service.  The request 
should specifically include any 
outstanding records pertaining to VA 
outpatient treatment in Orlando, Florida, 
and Chula Vista, California.  The 
veteran's aid in securing these records, 
to include providing necessary 
authorization(s) should be enlisted as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine whether he has an existing knee 
disability and whether, if existing 
disability is found, it is at least as 
likely as not that it was caused by 
disease or injury in service.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should support his or her 
assessments by discussing medical 
principles as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All examination 
findings along with the complete 
rationale for the opinions and 
conclusions reached should be set forth 
in the report.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
whether it is at least as likely as not 
that he has a current cardiovascular 
disability to include a cardiovascular 
disability manifested by right-sided 
chest pains and, if so, whether it began 
or was caused by a disease or injury in 
service.  The examiner should support his 
or her assessments by discussing medical 
principles as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
All examination findings along with the 
complete rationale for the opinions and 
conclusions reached should be set forth 
in the report.  

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case should contain notice of all relevant 
action taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                       
____________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



